Citation Nr: 1046504	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
anything further is required. 


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus, which he contends result from noise exposure 
in service.  Specifically, he contends that he was exposed to 
weapons fire in his duties as a truck driver.  The Veteran's Form 
DD214 indicates that he served as a heavy vehicle driver.  It is 
therefore conceded that he was exposed to noise in service.  VA 
and private medical records confirm that he currently has 
bilateral sensorineural hearing loss and tinnitus.  

The Veteran was afforded a VA audiological evaluation in January 
2009, in which bilateral sensorineural hearing loss and tinnitus 
were diagnosed.  The examiner noted that the Veteran had worked 
for 14 years in a tire manufacturing plant and for 10 years as a 
truck driver after service.  She did not describe any specific 
noise exposure associated with these activities nor indicate 
whether hearing protection was used at any time.  She stated that 
she had reviewed the Veteran's service records and found that 
there was no shift in his audiological thresholds in service.  
She concluded, therefore, that hearing loss and tinnitus are not 
related to service.  

The Veteran's service treatment records reflect that he did 
experience a slight upward threshold shift at 1000, 2000, and 
4000 Hz between his entrance and separation physical 
examinations.  While it is true that his hearing remained within 
normal limits during service, the examiner's statement that there 
was no threshold shift is not consistent with the evidence and 
renders her opinion questionable.  An adequate medical opinion 
must address this increase, particularly given that noise 
exposure is conceded. 

Further, the opinion fails to adequately describe the Veteran's 
occupational noise exposure following service.  Any duties which 
exposed him to noise should be identified with specificity and 
his use of any hearing protection described before the impact of 
such activities can be considered in the etiology of the 
Veteran's current hearing loss.

Moreover, the opinion fails to acknowledge that the requirements 
for service connection for hearing loss as defined in VA 
regulation need not be shown by the results of audiometric 
testing during a claimant's period of active military service in 
order for service connection to be granted.  The regulation does 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
opinion rendered during the last VA examination is inadequate; 
therefore, another examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological 
evaluation to determine the severity and likely 
etiology of his claimed hearing loss and tinnitus.  
The claims file should be made available to 
the examiner in conjunction with the 
examination.  The examiner should conduct a 
thorough interview with the Veteran, noting with 
specificity any occupational and recreational 
noise exposure and use of hearing protection both 
during and after service.  The examiner should 
also conduct an examination, including any 
indicated tests, and provide a diagnosis for any 
pathology found.  Based on examination and records 
review, the examiner should offer an opinion as to 
whether it is at least as likely as not (i.e., 
probability of 50 percent) that the Veteran's 
hearing loss and tinnitus had its onset during 
active service or is etiologically related to 
disease or injury (including noise exposure) 
incurred during active service.  The examiner is 
specifically asked to comment on the Veteran's 
documented threshold shift in service, and he or 
she should be mindful that VA regulation does not 
necessarily preclude service connection for 
hearing loss that first met the regulation's 
requirements after service.  The examiner should 
also describe as fully as possible the functional 
effect of the hearing loss, including effects on  
his occupation.  

The examiner should be informed that noise 
exposure is conceded and, based on the Veteran's 
military occupation, it is likely that such 
exposure was moderate.  The examiner should also 
note that, prior to November 1967, audiometric 
test results were reported in standards set forth 
by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been 
set by the International Standards Organization 
(ISO)-American National Standards Institute 
(ANSI).  A complete rationale should be 
provided for any opinion expressed.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion would be 
speculative.

2.  Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any claim 
remains denied, the RO should issue a supplemental 
statement of the case and afford the Veteran and 
his representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


 Department of Veterans Affairs


